Citation Nr: 1710656	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent, prior to January 31, 2012, for posttraumatic stress disorder with major depressive disorder and panic disorder.

2.  Entitlement to a disability rating in excess of 70 percent, from January 31, 2012, for posttraumatic stress disorder with major depressive disorder and panic disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for entitlement to a disability rating in excess of 70 percent from January 31, 2012, for posttraumatic stress disorder (PTSD), with major depressive disorder and panic disorder.

2.  Prior to January 31, 2012, manifestations of the Veteran's PTSD with major depressive disorder and panic disorder, include panic attacks more than once a week, chronic sleep disturbance, depressed mood, irritability, intrusive memories, nightmares, avoidance, isolation, anxiety, difficulty in establishing and maintaining effective social relationships, lack of concentration, and intermittent suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 70 percent from January 31, 2012, for PTSD, with major depressive disorder and panic disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an initial disability rating of 70 percent, but no more, for the Veteran's PTSD with major depressive disorder and panic disorder, prior to January 31, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

In a February 2017 written statement, the Veteran's attorney, on behalf of the Veteran, indicated that the Veteran did not wish to further appeal the issue of entitlement to a disability rating in excess of 70 percent from January 31, 2012, for PTSD with major depressive disorder and panic disorder.  As such, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Prior to January 31, 2012, the Veteran's service-connected PTSD with major depressive disorder and panic disorder has been assigned a 50 percent disability rating pursuant to the criteria Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although current mental health evaluations no longer use this assessment of functioning under the new DSM-5 criteria, the Veteran's case was certified to the Board prior to VA's amendment to the regulations adopting the new criteria, and accordingly, the Veteran's claim is evaluated under the DSM-IV criteria, which does consider GAF scores.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).

A GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.   A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id; see also 38 C.F.R. § 4.126.

Turning to the evidence of record, an April 2009 private psychological evaluation report noted that the Veteran experienced difficulty sleeping, nightmares, intrusive thoughts, with resulting rapid pulse, accelerated breathing, night sweats, hot flashes, chills, and feelings of impending doom.  He also experienced stronger feelings of depression evidenced by agitation and pattens of isolation.  On mental status examination, difficulty with short term memory was noted.  He was anxious, made poor eye contact, and affect was blunted.  Symptoms of depressed mood and confusion were also present. He also reported having weekly panic attacks, problems understanding complex commands, impaired judgment and impaired abstract thinking.  The diagnosis was PTSD, insomnia related to PTSD, panic disorder with agoraphobia, and generalized anxiety disorder.  A GAF score of 45 was assigned.  The examiner indicated that the Veteran had "significant impairment in social, occupational, family, judgment and mood.  There is reduced reliability and productivity due to such symptoms as suicidal ideation."  Difficulty in establishing and maintaining effective work and social relationships was also noted. 

An April 2009 VA treatment report notes that the Veteran was married and had been for 26 years.  He worked formerly as a computer analyst, and was currently working as a maintenance worker.  His mood was noted as dysphoric and affect was agitated.  Speech was short but within normal limits.  He appeared to be suffering from depression and anxiety.  A June 2009 primary care note indicated that the Veteran complained of increased depression and anxiety, and reported vivid dreams.

Records from the Veteran's private psychologist, R. M., EdD, in May 2009 note that the Veteran was working as a custodian and previously worked as a main-frame computer analyst.  In June 2009, it was noted that the Veteran was "underemployed," and had bad dreams about POW's being wrapped in a small link chain.  The Veteran also had trouble remembering things, and was noted to be in a hyper-aroused state.  July 2009 treatment records note that the Veteran started taking anti-depressant and anti-anxiety medication but could not remember the names of the medications he was taking.  

In July 2009, a VA psychiatric examination of the Veteran was conducted.  The Veteran reported trouble sleeping, with nightmares five out of seven nights, intrusive thoughts, and flashbacks.  He indicated that his symptoms affected his total daily functioning which result in occasional anger outbursts and frequent irritability.  The Veteran also reported that his depression resulted in loss of interest, low libido, low appetite, and low energy.  His panic symptoms resulted in feeling claustrophobic, with difficulty breathing and heart racing.  The Veteran also indicated that his symptoms would result in him isolating himself from others.  The Veteran reported that he was employed, with a fair relationship with his supervisor and good relationships with his co-workers.  He reported being married to his second wife for 26 years, with a good relationship.  He described his relationship with his children as only "okay."  The Veteran experienced major changes in daily activities and social functions due to feeling more anxious.  After full mental status examination, the diagnoses were PTSD, major depressive disorder, and panic disorder.  A GAF of 52 was assigned.  The examiner indicated that disturbance of motivation and mood was present along with panic attacks more than once a week, and difficulty establishing and maintaining effective work and social relationships.  His symptoms were noted to cause occupational and social impairment with reduced reliability and productivity.   

Private treatment records from October 2009 reveal that the Veteran continued to re-experience stressors from his period of service in Vietnam.  It was noted that he had intrusive thoughts and is left in a hyperaroused state.  A January 2010 record notes that the Veteran was employed as a custodian and that he had previously been employed as a computer analyst.  He had difficulty adapting to the stress of work, and had greatly diminished motivation.  The Veteran isolated himself, had panic attacks almost every day, and was unable to relate to anyone.  He felt as though some was ready to "get him," and that he was in a constant state of hyperarousal.  His irritability was to the extent that he felt violent and that he was going to lose it and do something inappropriate. 

The Veteran's brother submitted a statement dated January 2010, where he indicated that the Veteran did not do much of anything.  He stayed home with the lights on inside and outside of the house because of bad dreams.  He also noticed that the Veteran had difficulty with loud noises and being around areas with a lot of people.  The Veteran also had difficulty with memory, which was affecting his work.  His brother also noted that he no longer liked to do things with him that he once enjoyed, and would walk back and forth down the hall late at night when he came to visit.

The Veteran's wife submitted a February 2010 statement where she indicated that the Veteran had increasing problems with nightmares, insomnia, and restless sleeping.  She also indicated that the Veteran was very paranoid after waking up scared from haunting dreams, and would feel like they were going to be attacked from people lurking in the shadows.  She stated that he had become alienated from her to the point that she had been sleeping in another bedroom.  The Veteran was also having increasing problems remembering things and completing simple tasks.  His depression was worsening and he was apathetic about his future.  The Veteran also indicated that not being alive might be less of a burden to her.

The Veteran's friend submitted a statement in March 2010, where he noted that the Veteran had a progressive downward trend with his outlook on life.  

In a March 2010 statement, the Veteran indicated that he could not live where helicopters were active or watch war movies, as they would induce memories of his war experiences.  He also indicated that he did not hunt or own firearms, and avoided any veterans' parades or associations.  He also had difficulty with authority figures, and struggled to work with people.  Lack of sleep affected his job performance and public demeanor.  The Veteran stated that he did not have friends and did not care to get any, and that he and his wife were sleeping in separate bedrooms for quite some time now.  His attention and memory were diminishing, and he experienced hypervigilance.  

In May 2010, another VA examination of the Veteran was conducted.  The diagnoses were PTSD, major depressive disorder, and panic disorder and a GAF score of 41 was assigned.  The Veteran reported flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems concentrating, difficulty with memory, avoidance, easy startle response, sense of limited future, guilt, and difficulty trusting people.  He also reported a bad relationship with his current wife, and indicated that they no longer sleep together.  Mental status examination revealed that memory was normal.  Affect and mood were impaired, as was his attention and focus.  Difficulty concentrating at work caused him to make vital mistakes.  Panic attacks continued to occur more than once a week.  The examiner noted that the Veteran experienced interference in performing activities of daily living because he had difficulty focusing at work, and had difficulty establishing and maintaining effective work and social relationships because he isolated himself from others.  He also had difficulty maintaining an effective family role functioning because he had difficulty getting along with family members.  The Veteran no longer had an interest in things he enjoyed.  The examiner found that the Veteran was able to manage his financial affairs and had no difficulty understanding commands. 

A June 2010 report from the Veteran's private psychologist noted the GAF score of 41 assigned at the May 2010 VA examination was warranted.  The psychologist noted that the Veteran was working, but the psychologist felt the Veteran should not be.  The Veteran was able to work at his job as a janitor because he was able to work alone.  The Veteran also had "serious suicidal rituals."  He looked down familiar hallways to see if anyone was around, and could not be around Asians.

In September 2010, an examination of the Veteran was provided by H. A., M.D., a private psychiatrist.  The examiner indicated a GAF score of 40 was warranted, but also stated that there was "evidence of total occupational and social impairment due to such symptoms as gross impairment in thought process and communication."  The Veteran had depression, lack of energy, decreased motivation, and fatigue.  Psychotic features and current suicidal ideation were not present.  The Veteran reported suicidal ideations in the past.  The psychiatrist noted that the Veteran was capable of managing his own finances and was employed, although he had difficulty maintaining employment due to PTSD symptoms of attention problems, concentration, and irritability.  The Veteran continued to have nightmares and flashbacks related to his wartime experiences.  The Veteran exhibited deficiencies in the ability to function appropriately, independently, or effectively around people.  He had increased difficulty hearing and understanding commands and instructions.  The Veteran also had difficulty in establishing and maintaining effective personal relationships.  

Additional treatment records from Dr. H.A. in November 2010, show that Veteran continued to experience depressive symptoms and had anxiety and panic attacks.  He had nightmares and increasing flashbacks about his war experiences.  He was alert and oriented in all spheres, but had decreased attention and concentration and felt it was giving him limited judgment.  Grooming, hygiene, and eye contact were noted as good, and affect was appropriate.  The Veteran was depressed and anxious, but had no suicidal or homicidal ideations.  He had some paranoia, but no auditory or visual hallucinations.  In December 2010, the Veteran indicated that his depression seemed to be somewhat better.  He had increased anxiety and sporadic panic attacks, and continued nightmares and increased flashbacks.  He had decreased attention and concentration, and decreased sleep.  In January 2011, the Veteran was noted to have depression, and increased anxiety and panic attacks.  His grooming, hygiene, and eye contact continued to be good, and his affect was appropriate.  The Veteran also had no suicidal or homicidal ideations.  He continued to have some paranoia, but no auditory or visual hallucinations.

A December 2010 VA treatment record shows a GAF score of 55 was assigned.  The Veteran reported having continuing nightmares.  A December 2010 VA Mental Health Clinic evaluation noted a depressed mood and poor eye contact.  In September 2011, it was noted that the Veteran angered easily, left tasks undone, had nightmares at night, was always on edge, and fearful.  He denied suicidal or homicidal ideation/thoughts.

The Veteran submitted a letter dated December 2011, in which he notified his employer that he decided to take early retirement at age 62 because of his service-connected disabilities, including PTSD.  He indicated his disabilities were contributing to poor job performance to the point where he could only function in a subpar capacity.

During his July 2014 hearing before the Board, the Veteran testified that he was a computer analyst for 26 years.  He indicated it was a high stress job and in 2005, he was having problems focusing and was getting bad evaluations.  He was fired, and then left the profession.  After doing several different "meaningless" jobs he eventually started working in maintenance, which he could do because he could work alone.  He would still get in trouble at work due to lack of focus, and would forget to lock buildings, and leave lights on and cleaning supplies out on the floor.   

Based on the evidence of record prior to January 31, 2012, the Board finds that the Veteran's PTSD with major depressive disorder and panic disorder most nearly approximates occupational and social impairment with deficiencies in most areas, warranting an increased 70 percent rating.  38 C.F.R. § 4.7 (2016).  VA and private treatment records, as well as examination reports, document consistent findings of a depressed and anxious mood, panic attacks, nightmares, continual sleep disturbances, isolation, marital problems, anger management issues, flashbacks, lack of concentration, difficulty in establishing and maintaining effective relationships, and intermittent suicidal ideation without intent or plan.  The Veteran has also endorsed symptoms of hypervigilance and aggressiveness.

With regard to social impairment, the record establishes that prior to January 31, 2012, the Veteran isolated himself from others, did not have friends, and withdrew and no longer attended any family gatherings.  Although the Veteran reported a good relationship with his wife in July 2009, the evidence shows that subsequently, the Veteran and his wife consistently reported having a strained relationship and sleeping in separate bedrooms as a result of the Veteran having alienated himself from his wife.  The Veteran's brother also stated that the Veteran no longer wanted to do things that they liked to do together before.  With regard to occupational impairment, while the record shows that the Veteran was employed as a maintenance worker during the appeal period, the evidence also reflects that the Veteran went from working as a skilled computer analyst to a maintenance worker, due to high stress.  The Veteran was able to continue working, albeit with some problems, due to the fact that he could work alone.  The May 2010 VA examiner noted that difficulty concentrating at work caused the Veteran to make vital mistakes.  The Veteran has also indicated that lack of sleep due to sleep disturbances and nightmares contributed to poor performance at work, leading to his early retirement in December 2011.  Additionally, the Veteran's GAF scores ranged from 40 to 55, which indicate moderate to severe symptoms or moderate to severe difficulty in social and occupational functioning.  The Board finds that these reported symptoms, taken together with the other evidence of record, reflect a level of impairment that most closely approximates a 70 percent disability rating during this period.    

However, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for the time period prior to January 31, 2012.  The evidence during this period does not approximate total occupational and social impairment.  The Veteran did not display symptoms of gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there were problems in his marriage, the Veteran remained married to his wife, and continued a relationship with his children.  Also, while the Veteran worked as a janitor because he could work alone, the Veteran continued to remain employed during this period.  In addition, the evidence does not indicate the Veteran had any hallucinations or disorientation, and although the Veteran reported having some suicidal ideation, there is no evidence he was in persistent danger of hurting himself or others.  

While the September 2010 examination by Dr. H. A. indicated a GAF score of 40 and that there was "evidence of total occupational and social impairment due to such symptoms as gross impairment in thought process and communication," the private psychiatrist noted the Veteran's symptoms as depression, lack of energy, decreased motivation, and fatigue.  While Dr. H. A. stated in subsequent treatment records that the Veteran had some paranoia, there was no indication that the Veteran had psychotic features and no hallucinations and no current suicidal ideation.  The Veteran was also capable of managing his own finances and was employed, although he had difficulty maintaining employment due to PTSD symptoms.  The symptoms reported by Dr. H. A. do not meet or nearly approximate the criteria for a 100 percent rating.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Prior to January 31, 2012, the Veteran's service-connected PTSD, with major depressive disorder and panic disorder, was evaluated under the General Rating Formula as a mental health disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations included panic attacks more than once a week, chronic sleep disturbance, nightmares, depressed mood, irritability, intrusive memories, avoidance, isolation, anxiety, difficulty in establishing and maintaining effective relationships, and suicidal ideation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by a 70 percent disability rating.  An evaluation in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology prior to January 31, 2012.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Additionally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for PTSD with major depressive disorder and panic disorder, peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities, and diabetes mellitus, type II with diabetic retinopathy of the left eye.  In a June 2016 letter, the Veteran's attorney argued that extraschedular referral should be made for consideration of the impact of all the of the Veteran's service-connected disabilities, but provided no other specifics regarding any inadequacy of the ratings assigned.  The record does not indicate that the Veteran's service-connected PTSD, with major depressive disorder and panic disorder, results in further disability when looked at in combination with his peripheral neuropathy of the upper and lower extremities and diabetes mellitus.  Even after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are also no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Id.; Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.").

Entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that prior to January 31, 2012, the Veteran was employed.  Additionally, the Veteran has been awarded TDIU from January 31, 2012, and during his July 2014 hearing before the Board, the Veteran indicated that the date of the TDIU award was correct, as it was the last day he worked.  Therefore, a claim for TDIU has not been raised in this case.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's psychiatric disorder prior to January 31, 2012, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to a disability rating in excess of 70 percent from January 31, 2012, for PTSD, with major depressive disorder and panic disorder, is dismissed.

An initial disability rating of 70 percent, prior to January 31, 2012, for PTSD, with major depressive disorder and panic disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


